Exhibit 19.1 TO OUR STOCKHOLDERS, CUSTOMERS, AND EMPLOYEES Mueller posted a net loss of $2.5 million, or 7 cents per diluted share, for the first quarter of 2009.This is the first operating loss our Company has reported since 1991.Business conditions were exceptionally difficult during the first quarter, but improved as the quarter progressed.These results compare with net income of $27.4 million, or 73 cents per diluted share, for the same period of 2008. Mueller’s financial condition remains strong.We ended the quarter with $300.3 million in cash and $554.3 million in working capital.Total stockholders’ equity was $694.5 million, which equates to a book value per share of $18.70 of which $8.09 per share was cash.Our current ratio remained solid at 4.8 to 1, and at quarter end, our financial leverage was modest with a debt to total capitalization ratio of 19.9 percent. Net sales of the Company's core product lines including copper tube, fittings, brass rod and forgings were substantially affected by the lower market values of copper and brass, the Company's principal raw materials, which are largely passed through to customers. In the first quarter of 2009, the Comex average price of copper was 55.5 percent lower than in the first quarter of 2008.
